1

2
                              UNITED STATES DISTRICT COURT
3
                                     DISTRICT OF NEVADA
4
                                                ***
5

6    ROBERT FLUKER,                                   Case No. 3:17-cv-000299-MMD-CBC

7                                     Petitioner,                   ORDER
            v.
8
     ISIDRO BACA, et al.,
9
                                  Respondents.
10

11         Respondents’ motion to amend the Court’s order to correct clerical error (ECF No.

12   23) is granted. Due to a typographical error, the Court’s order of May 21, 2019, (ECF No.

13   22) granted Respondents an enlargement of time until June 7, 2019, when it should have

14   granted an enlargement until June 27, 2019. It is therefore ordered that the Court’s order

15   of May 21, 2019, granting an enlargement of time (ECF No. 22) is hereby amended to

16   reflect that Respondents will have until June 27, 2019, to answer or otherwise respond to

17   the amended petition for writ of habeas corpus in this case.

18         DATED THIS 22nd day of May 2019.
19
20                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
